.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered. 
This action is in response to the papers filed on July 14, 2022.  Applicants’ arguments and amendments to the claims filed June 9, 2022 have been entered.  Claims 4 and 12 have been amended, claims 1-3, 8, 9, 11, 19-21, and 25 have been cancelled, and no claims have been newly added.  Accordingly, claims 4-7, 10, 12-18, and 22-24 are pending.   Claims 13-18 stand withdrawn.  Claims 4-7, 10, 12 and 22-24 are under instant consideration. 
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the PCT Patent Application Serial No. JP2018/025582 filed on July 5, 2018; and the Japanese Patent Application Serial No. 2017-138397 filed on July 14, 2017.

Withdrawn Claim Rejections - 35 USC § 103
	      Claim 1 was rejected in the Office Action mailed April 1, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016).  Applicant has cancelled claim 1 rendering the rejection moot.  Accordingly, the instant rejection is hereby withdrawn. 	

	      Claims 3, 24, and 25 were rejected in the Office Action mailed April 1, 2022 under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) as applied to claim 1 above, and further in view of Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010).  Applicant has cancelled claims 3 and 24  rendering the rejection moot.  Accordingly, the instant rejection is hereby withdrawn. 	

	     Claim 21 was rejected in the Office Action mailed April 1, 2022 under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) as applied to claim 1 above, and further in view of Grijpma et al. (Pub. No.: US 2013/0123384; Pub. Date: May 16, 2013) and Phong et al. (Polyme/r Degradation and Stability 95 (2016) 771-777).  Applicant has cancelled claim 21 rendering the rejection moot.  Accordingly, the instant rejection is hereby withdrawn.

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new and modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 4, 10, and 23 remains rejected in modified form  under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) and further in view of Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010) for reasons of record.
	Regarding claim 4, Wang disclose Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and  the crosslinking agent trimethylolpropane triacrylate (TMPTA) [0065], wherein  types of copolymer that can be crosslinked are PCL-PLLA [0065].  But Wang does not disclose the amount of crosslinking agent.
	However, in the same field of endeavor of a self-expandable stent comprising a crosslinked bioabsorbable polymer (Abstract and [0018]), Kleiner discloses wherein the amount of crosslinking agent is greater than 5 wt% adjusted to provide the desired crosslink density or gel fraction [0064].  An amount greater than 5wt% would include the instantly claimed amount of greater or equal to 10 wt% and less or equal to 50 wt%  
	Regarding claim 10, Kleiner discloses wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18).

	Regarding claim 23, Wang discloses wherein the elastic material has a glass transition temperature of <25°C or a segment has a glass transition temperature of greater than 37°C [0017], which overlaps the instantly claimed glass transition temperature.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Kleiner to include the crosslinking agent in an amount greater than 5 wt %. as disclosed by Kleiner in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent is trimethylolpropane triacrylate (TMPTA) [0065], as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include greater than 5% crosslinker in order to provide the desired crosslink density or gel fraction as evidenced by the teaching of Kleiner [0064], wherein the high crosslinked density or gel fractionation can be increase to be 20-50%, 50-70%, or greater than 70% [0033].  One who would have practiced this invention would have ha reasonable expectation of success because Wang had already disclosed a self expandable stent comprising unit (A), unit (B), and a crosslinking agent, while Kleiner provided guidance with respect to the amount of crosslinking agent and wherein the crosslinking agent is varied to achieve the desired crosslinking density.  It would have only required routine experimentation to adjust the amount of crosslinker to above greater than 10% and less than 50% wt as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the art at the time of filing.  

	Claims 4-7, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) in further in view of Grijpma et al. (Pub. No.: US 2013/0123384; Pub. Date: May 16, 2013) and Phong et al. (Polymer Degradation and Stability 95 (2016) 771-777).

	Regarding claim 4, Wang disclose Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and  the crosslinking agent trimethylolpropane triacrylate (TMPTA) [0065], wherein  types of copolymer that can be crosslinked are PCL-PLLA [0065].  But Wang does not disclose the amount of crosslinking agent.

	However, in the same field of endeavor crosslinked biocompatible flexible polymer networks ([0014] and [0016]) including stents comprising poly(lactide) [0007], Grijmpa discloses the use of 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034].  The 0.1 to 15 wt% overlaps the instantly claimed range of 10-50 wt%.
	Regarding claim 5, although the combination of Wang et al. and Grijpma does not specifically disclose the Young’s modulus of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034] as fully set forth above.  The composition disclosed by the combination of Wang and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 6, although the combination of Wang et al. and Grijpma does not specifically disclose the Martens hardness of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034] as fully set forth above.  The composition disclosed by the combination of Wang and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 7, although the combination of Wang et al. and Grijpma does not specifically disclose the absolute value of a difference between a solubility parameter of the crosslinking agent and a weighted average of solubility parameters of the first and second monomers, the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034] as fully set forth above.  The composition disclosed by the combination of Wang and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Additionally, with respect to the language of claim 7 wherein  crosslinked polymer is produced by polymerizing the crosslinking agent with a copolymer comprising unit A and unit B, this is product by process language directed toward the self expandable stent comprising (A), (B) and (C).   As the combination of references disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034] as fully set forth above.  The composition disclosed by the combination of Wang and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

	Regarding claims 12 and 22, Grijpma discloses the crosslinking agent pentaerythritol tetra-acrylate [0034].
	Regarding claim 23, Wang discloses wherein the elastic material has a glass transition temperature of <25°C or a segment has a glass transition temperature of greater than 37°C [0017], which overlaps the instantly claimed glass transition temperature.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al. and Grijpma et al. to include the specific crosslinking agent pentaerythritol tetra-acrylate in the amount an amount from 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036],
as disclosed by Grijpma in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include pentaerythritol tetra-acrylate as it can achieve a high degree of crosslinking with an increased concentration including at a weight percentage of the pentaerythritol tetra-acrylate of 10% as disclosed by Phong et al. (page 773 Table 1, results, and discussion).  One who would have practiced this invention would have had reasonable expectation of success because Wang had already disclosed a self expandable stent comprising unit (A), unit (B), and a crosslinking agent, while Grijpma provides guidance with respect to the amount of crosslinking agent and the specific crosslinking agent pentaerythritol tetra-acrylate.  It would have only required routine experimentation to use the specific crosslinking agent pentaerythritol tetra-acrylate in an amount including 10-15 wt% as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 4-7, 12, and 22 remain rejected, and claims 10 and 23 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang et al. (Pub. No.: US 2016/0157988; Pub. Date: June 9, 2016) in further view of  Kleiner (Pub. No.: US 2010/0262223; Pub. Date: Oct. 14, 2010), Grijpma et al. (Pub. No.: US 2013/0123384; Pub. Date: May 16, 2013), and Phong et al. (Polymer Degradation and Stability 95 (2016) 771-777). 
	Regarding claim 4, Wang discloses a self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and  the crosslinking agent trimethylolpropane triacrylate (TMPTA) [0065], wherein  types of copolymer that can be crosslinked are PCL-PLLA [0065].  But Wang does not disclose the amount of crosslinking agent.
	However, in the same field of endeavor of a self-expandable stent comprising a crosslinked bioabsorbable polymer (Abstract and [0018]), Kleiner discloses wherein the amount of crosslinking agent is greater than 5 wt% adjusted to provide the desired crosslink density or gel fraction [0064].  An amount greater than 5wt% would include the instantly claimed amount of greater or equal to 10 wt% and less or equal to 50 wt%.

	Additionally, in the same field of endeavor crosslinked biocompatible flexible polymer networks ([0014] and [0016]) including stents comprising poly(lactide) [0007], Grijmpa discloses the use of 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034].  The 0.1 to 15 wt% overlaps the instantly claimed range of 10-50 wt%.
	Regarding claim 5, although the combination of Wang et al., Kleiner, and Grijpma does not specifically disclose the Young’s modulus of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065], wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) (Kleiner[0078] and claims 17 and 18); wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system (Grijpma [0036]), wherein crosslinking agent is pentaerythritol tetra-acrylate (Grijpma [0034]) as fully set forth above.  The composition disclosed by the combination of Wang, Kleiner, and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 6, although the combination of Wang et al., Kleiner, and Grijpma does not specifically disclose the Martens hardness of the crosslinked polymer the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) (Kleiner[0078] and claims 17 and 18); wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system (Grijpma [0036]), wherein crosslinking agent is pentaerythritol tetra-acrylate (Grijpma [0034]) as fully set forth above.  The composition disclosed by the combination of Wang, Kleiner, and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 7, although the combination of Wang et al., Kleiner, and Grijpma does not specifically disclose the absolute value of a difference between a solubility parameter of the crosslinking agent and a weighted average of solubility parameters of the first and second monomers, the combination does disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065], wherein the amount of crosslinking agent is greater than 5 wt% [0064], and wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) (Kleiner[0078] and claims 17 and 18); wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system (Grijpma [0036]), wherein crosslinking agent is pentaerythritol tetra-acrylate (Grijpma [0034]) as fully set forth above.  The composition disclosed by the combination of Wang, Kleiner, and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Additionally, with respect to the language of claim 7 wherein  crosslinked polymer is produced by polymerizing the crosslinking agent with a copolymer comprising unit A and unit B, this is product by process language directed toward the self expandable stent comprising (A), (B) and (C).   As the combination of references disclose the instantly claimed self expandable stent ([0068] and [0069]) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], wherein  types of copolymer that can be crosslinked in this manner is PCL-PLLA [0065] wherein the amount of crosslinking agent is 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034] as fully set forth above.  The composition disclosed by the combination of Wang and Grijpma appears to be the same as instantly claimed, absent a showing of unobvious differences.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
 
	Regarding claim 10, Kleiner discloses wherein the  (B) is 10 mol% based on the total amount of constitutional units (A) and (B) ([0078] and claims 17 and 18).

	Regarding claims 12 and 22, Grijpma discloses the crosslinking agent pentaerythritol tetra-acrylate [0034].
	Regarding claim 23, Wang discloses wherein the elastic material has a glass transition temperature of <25°C or a segment has a glass transition temperature of greater than 37°C [0017], which overlaps the instantly claimed glass transition temperature.


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wang et al., Kleiner, and Grijpma et al. to include the specific crosslinking agent pentaerythritol tetra-acrylate in an amount 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], as disclosed by Grijpma in the a self expandable stent ([0068] and [0069[) comprising a wave shaped struts positioned adjacent to one another, connected through a connecting strut (Fig. 1) wherein the stunt comprises the elastic material polycaprolactone (claim 2) and the rigid material (poly lactide (claim 3) and a crosslinking agent [0065], as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include pentaerythritol tetra-acrylate as it can achieve a high degree of crosslinking with an increased concentration incuding at a weight percentage of the pentaerythritol tetra-acrylate of 10% as disclosed by Phong et al. (page 773 Table 1, results, and discussion).  One who would have practiced this invention would have had reasonable expectation of success because Wang and Kleiner had already disclosed a self expandable stent comprising unit (A), unit (B), and a crosslinking agent, while Grijpma provides guidance with respect to the specific crosslinking agent pentaerythritol tetra-acrylate in the amount 0.1 to 15 wt%.  It would have only required routine experimentation to use the specific crosslinking agent pentaerythritol tetra-acrylate in an amount that overlaps the instantly claimed range as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to Arguments:
Applicants traverse the rejection, arguing that the prior art reference Kleiner’s disclosure of the amount of crosslinking agent is expansive and open-ended and does not provide any guidance for arriving at the specifically claimed range and does not provide or suggest a relationship between the amount crosslinker to the Young’s modulus and strain resistance property.  Applicant provides evidence that a Young’s modulus outside the instantly claimed range  results in the expansion force in the radial direction not being able to be maintain.  An amount of more than 50% by weight of crosslinker results in a brittle and product and strain resistance is reduced.  Applicant has show unexpected results as set forth in the instant specification as filed.

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to the prior art disclosures.  While Kleiner discloses a range of 5 wt% or greater of crosslinker it is not limitless because Kleiner clearly recognizes that the amount of crosslinker is selected in order to provide the desired crosslink density or gel fraction [0064], wherein the high crosslinked density or gel fractionation can be increase to be 20-50%, 50-70%, or greater than 70% [0033].  Thus one of ordinary skill would be know how much crosslinker to utilize in order to achieve the desired level of crosslinking density.  Additionally, Grijmpa discloses the use of 0.1 to 15 wt% of the cross-linking reagent by weight percentage of the total weight of the polymeric system [0036], wherein crosslinking agent is pentaerythritol tetra-acrylate [0034].  The 0.1 to 15 wt% overlaps the instantly claimed range of 10-50 wt%.  Furthermore, Phong exemplifies the use of 10% pentaerythritol tetra-acrylate (Table 1). One of ordinary skill would be motivated to include pentaerythritol tetra-acrylate as it can achieve a high degree of crosslinking with an increased concentration including at a weight percentage of the pentaerythritol tetra-acrylate of 10% as disclosed by Phong et al. (page 773 Table 1, results, and discussion).  Accordingly, one of ordinary skill in the art would know how to select an amount of crosslinker that falls within the instantly claimed range in order to achieve desired crosslinking density at the time of filing. 
	Applicant’s argument concerning unexpected results has been fully considered but not found persuasive.  Applicant’s unexpected results were considered as per section 716.02 of the MPEP.  Pursuant to MPEP 716.02 Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  Applicant has measured the Young’s modulus recover rate after 10 seconds and strain resistance property Martens hardness with respect to crosslinked compositions comprising 60-090 wt% lactic acid and 10-40% Ɛ-caprolactone while varying the percentage weight of pentaerythritol tetraacrylate, ethylene glycol dimethacrylate, and triallyl isocyanate crosslinking agent.  Additionally applicant measured the Young’s modulus recover rate after 10 seconds and strain resistance property Martens hardness for a just poly lactic acid without a crosslinking agent, 75 wt% lactic acid and 25% Ɛ-caprolactone without a crosslinking agent and lactic acid:trimethylene carbonate without a crosslinking agent.  However, what applicant was missing was why one of ordinary skill in the art would find the measured properties really unexpected.  For example why would one of ordinary skill in the art expect a composition that lacks a crosslinker to have the same properties as a composition that has a crosslinker that has multiply points of crosslinking, or why would one of ordinary skill in the art expect that varying the amount of crosslinker to have no effect on the composition.
	In Applicant’s arguments of 6-9-22 page 9 towards the bottom of the page states that more than 50% by weight of the crosslinker results in a resin that is brittle.  This property was already established by Kleiner who states that  it is important that the degree of crosslinking or crosslink density is not high enough to cause brittle behavior para [0036].  Based upon Applicant’s own argument and the disclosure of Kleiner it appears that Applicant has established the thresh hold value for brittleness for a specific combination of polymers with specific molecular weights and specific crosslinkers.   The prior art additionally discloses that properties such as crosslinking density is linked to the amount of crosslinker as fully set forth above.  Additionally, Phong discloses that the number of functional groups on a grosslinkder effected gel production (page 772 column 1 paragraph 1).  Considering that the prior art recognizes that different amounts and number of functional groups in a crosslinker effects the final composition, it is unclear how Applicant’s measurement of the Young’s modulus recover rate after 10 seconds and strain resistance property Martens hardness meet the requirement of whether the properties differ to such an extent that the difference is really unexpected, especially in light of Applicant not establishing what would be the expected behavior.
	Accordingly, the rejection is maintained
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617